IN THE COMMONWEALTH COURT OF PENNSYLVANIA


George Rahsaan Brooks,                    :
                 Petitioner               :
                                          :
             v.                           :
                                          :
Pennsylvania State Police,                :   No. 122 C.D. 2017
                  Respondent              :   Submitted: June 23, 2017



OPINION NOT REPORTED

MEMORANDUM OPINION
PER CURIAM                                    FILED: November 2, 2017

             George Brooks (Petitioner) petitions for review, pro se, of a January
10, 2017 decision of an administrative law judge (ALJ) of the Office of Attorney
General (OAG), which rejected Petitioner’s challenge to the accuracy of his criminal
history record information (CHRI). Upon review, we affirm.
             Petitioner is currently incarcerated in the state correctional institution
located in Coal Township, Pennsylvania, where he is serving a life sentence for
second degree murder. On July 15, 2014, Petitioner initiated a review with the
Pennsylvania State Police (PSP) of his CHRI. PSP responded to Petitioner’s request
on December 22, 2014 and provided him with a copy of his CHRI. Along with this
record, PSP provided Petitioner a form with which he could challenge the accuracy
of the CHRI. Petitioner filed a timely challenge, in which he alleged the November
11, 1975 arrest date set forth therein was inaccurate.
             PSP responded to Petitioner’s challenge on February 12, 2015. PSP
determined Petitioner’s challenge was invalid and his CHRI was accurate. Petitioner
filed a timely appeal with the OAG. Following an August 20, 2015 hearing, the ALJ
issued a decision in which he concluded the arrest date contained in Petitioner’s
CHRI is correct. This appeal followed.1

                                      DISCUSSION

                The issue before this court is whether the ALJ’s decision is supported
by substantial evidence.
                The PSP maintains the central repository, which is defined in CHRIA2
as a “central location for the collection, compilation, maintenance and dissemination
of criminal history record information…” 18 Pa.C.S. § 9102. Section 9113(b) of
CHRIA requires courts to collect and submit criminal court dispositions as required
by the Administrative Office of Pennsylvania Courts (AOPC). 18 Pa.C.S. § 9113(b).
The AOPC is then required by CHRIA to “collect and submit to the central
repository such information necessary to maintain complete and accurate criminal
history record information.” 18 Pa.C.S. § 9113(e).
                Section 9151(a) of CHRIA grants to an individual the right to challenge
the accuracy of his criminal history record information. 18 Pa.C.S. § 9151(a).
Criminal justice agencies have sixty days to conduct a review of any challenge and
bear the burden of proving the accuracy of the record. 18 Pa.C.S. § 9152(d). If the
challenge is ruled invalid, an individual has the right to appeal that decision to the
OAG within 30 days of notification of the decision by the criminal justice agency.
       1
         This Court’s review of an order of an ALJ of the OAG relating to the Criminal History
Records Information Act (CHRIA) is limited to determining whether constitutional rights were
violated, whether an error of law was committed, or whether necessary findings of fact are
supported by substantial evidence. Dunbar v. Pennsylvania State Police, 902 A.2d 1002 (Pa.
Cmwlth. 2006). Substantial evidence is such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion. Ryan v. Unemployment Compensation Board of Review, 547
A.2d 1283 (Pa. Cmwlth. 1988).

       2
           18 Pa.C.S. §§ 9101-9183.
                                              2
18 Pa.C.S. § 9152(e)(1). PSP regulations governing a challenge to the accuracy of
CHRI are set forth in 37 Pa.Code § 195.5.
               Petitioner argues the decision of the ALJ regarding the accuracy of the
arrest date set forth in his CHRI is not supported by substantial evidence. September
30, 1975 is the correct date of his arrest, Petitioner maintains, and not the November
11, 1975 date confirmed by the decision of the ALJ.3 As indicated in his brief,
Petitioner’s sole support for his argument is the alleged sworn testimony of a
detective named Frank Amity (Amity)4 that he arrested Petitioner on September 30,
1975 for the assault and robbery of Michael Miller. (Petitioner’s Brief at 22.)
               While Petitioner explicitly denies he is attempting to collaterally attack
the validity of his 1980 convictions for robbery and murder, he maintains in his brief
he was “wrongfully convicted because the documents masquerading as indictments
were fraudulent, altered and tampered with[,]” and “[i]t is difficult to imagine a case
where a defendant can be found guilty for a crime the Grand Jury did not indict him
on[.]” (Petitioner’s Brief at 10, 21.) As the only issue before this Court is whether
the decision of the ALJ is supported by substantial evidence, we cannot address
alleged irregularities surrounding Petitioner’s original conviction. If, indeed, there
are irregularities in this conviction, the present matter is not the vehicle through
which they may be addressed.
               In his January 10, 2017 decision, the ALJ concluded the competent
evidence of record revealed Petitioner was, in fact, convicted of murder and robbery

       3
         While Petitioner asserts a September 30, 1975 arrest date in his brief, in his other filings,
Petitioner contends the correct arrest date is October 1, 1975.

       4
          In Petitioner’s Motion to Supplement Criminal History Record Challenge, Petitioner
refers instead to the sworn testimony of Robert Spozarski that Petitioner was arrested on October
1, 1975. (Certified Record (C.R.) Item 5 at 1.) Amity is listed as a witness on Petitioner’s Grand
Jury Indictment. Id., Item 10, Exhibit G at 9.
                                                  3
as reflected in his CHRI and the records maintained by PSP were accurate and
required no correction. (C.R., Item 21 at 2-3.)
             The certified record contains an affidavit by Michael J. Healey
(Healey), the attorney appointed to represent Petitioner for post-verdict motions and
appeals filed for his criminal case. (C.R., Item 5, Exhibit B.)     In this affidavit,
Healey states that Petitioner was adamant that “Detective Spozarski” testified
Petitioner was “officially arrested” on October 1, 1975. Id. at 1. The claim was
denied on the premise Petitioner was officially arrested on November 11, 1975. Id.
             In anticipation of the hearing before the ALJ, Petitioner submitted a
partial transcript from the November 18, 1975 preliminary hearing held in
Petitioner’s criminal case. (C.R. Item 7.) Petitioner highlights testimony on page
31 of the transcript which indicates Petitioner was arrested on October 1, 1975. Id.,
Exhibit A.
             At the August 20, 2015 hearing, PSP submitted the following exhibits,
without objection, relative to Petitioner’s arrest date. Petitioner’s criminal record
dated July 15, 2014 indicated Petitioner was arrested on October 1, 1975 on charges
of robbery, reckless endangerment, theft by unlawful taking, and aggravated assault.
(C.R., Item 10, Exhibit A at 5.) The criminal record further indicates Petitioner was
arrested on November 11, 1975 on charges of second degree murder and robbery.
Id. at 5-6. Petitioner’s fingerprint card indicated an arrest date of October 1, 1975.
Id., Exhibit B. A second fingerprint card exhibited an arrest date for Petitioner of
November 11, 1975. Id., Exhibit E. In a mug shot, Petitioner wears a placard
showing a date of November 11, 1975. Id., Exhibit F. Separate indictments dated
December 16, 1975 and January 13, 1976 set forth arrest dates for Petitioner of
October 1, 1975 and November 11, 1975, respectively. Id., Exhibit G at 1, 7.


                                          4
             In his opening statement made at the August 20, 2015 hearing,
Petitioner averred Detective Robert Spozarski testified at Petitioner’s preliminary
hearing that he arrested Petitioner on October 1, 1975. (C.R., Item 10, Transcript of
Testimony (T.T.) at 45.)      Petitioner subsequently alleged Amity changed his
testimony regarding Petitioner’s arrest date to “November the 11th, 1975 instead of
October the 1st, 1975.” Id. at 46. Petitioner acknowledged he was arrested on
November 11, 1975, but that arrest was “nothing but a regurgitation of what
[Petitioner] was already arrested for.” Id. at 56.
             Having reviewed the record before us, we are compelled to conclude it
contains substantial evidence to support the ALJ’s conclusion that Petitioner’s CHRI
is accurate as to the November 11, 1975 arrest date. Petitioner, in fact, was arrested
on both that date and October 1, 1975. When Petitioner was arrested on October 1,
1975, the victim was still alive. The second indictment, resulting in the November
11, 1975 arrest, was precipitated by the victim’s death. There is no record evidence
which indicates Petitioner was arrested on September 30, 1975. Rather, that is the
offense date set forth in the grand jury indictment, which ultimately led to
Petitioner’s convictions for robbery and second-degree murder. (C.R., Item 10,
Exhibit G at 9.)
             For these reasons, the January 10, 2017 order of the ALJ is affirmed.




                                           5
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


George Rahsaan Brooks,                 :
                 Petitioner            :
                                       :
             v.                        :
                                       :
Pennsylvania State Police,             :   No. 122 C.D. 2017
                  Respondent           :


PER CURIAM                         ORDER


             AND NOW, this 2nd day of November, 2017, the January 10, 2017
order of the Administrative Law Judge of the Office of Attorney General is hereby
affirmed.